80769: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-27501: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80769


Short Caption:SALLOUM VS. BOYD GAMING CORP.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A804678Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/01/2020 / Nitz, DanaSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:06/14/2021How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAntoine SalloumTheresa M. Santos
							(Watkins & Letofsky, LLP)
						Daniel R. Watkins
							(Watkins & Letofsky, LLP)
						


RespondentBoyd Gaming CorporationHayley J. Cummings
							(Snell & Wilmer, LLP/Las Vegas)
						Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Paul S. Prior
							(Snell & Wilmer, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


03/10/2020Filing FeeFiling Fee due for Appeal. (SC)


03/10/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-09532




03/10/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-09534




03/27/2020Filing FeeFiling Fee Paid. $250.00 from Watkins & Letofsky.  Check no. 5071. (SC)


03/27/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-11768




04/01/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Dana Jonathon Nitz. (SC)20-12469




04/10/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC).20-13694




04/10/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC).20-13695




04/17/2020Docketing StatementFiled Respondent's Response to Docketing Statement. (SC)20-14757




04/20/2020Docketing StatementFiled Appellant's Amendment to Docketing Statement. (SC).20-14953




06/16/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 6, 2020, at 1:00 PM. (SC)20-22540




08/13/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).20-29853




08/13/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)20-29882




11/04/2020MotionFiled Stipulation to Extend the Deadline for Appellant's Opening Brief. (SC)20-40263




11/05/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief due: December 14, 2020. (SC)20-40398




12/09/2020Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.  (SC)20-44782




12/11/2020Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)20-45083




12/11/2020BriefFiled Appellant's Opening Brief (REJECTED PER NOTICE ISSUED 12/14/20). (SC)


12/14/2020Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days.20-45167




12/18/2020BriefFiled Appellant's Opening Brief. (SC)20-45889




12/18/2020AppendixFiled Joint Appendix. (SC)20-45891




01/15/2021MotionFiled Stipulation to Extend Deadline to File Answering Brief. (SC)21-01483




01/15/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: February 18, 2021. (SC)21-01536




02/18/2021Notice/IncomingFiled Notice of Appearance (Kelly H. Dove of the law firm Snell & Wilmer LLP hereby enters her appearance as counsel for respondent). (SC)21-04772




02/18/2021BriefFiled Respondent's Answering Brief. (SC)21-04828




03/19/2021BriefFiled Appellant's Reply Brief. (REJECTED PER 3/19/21 ORDER) (SC)


03/19/2021Notice/OutgoingIssued Notice of Deficient Reply Brief. Corrected brief due: 5 days. (SC)21-08041




03/22/2021BriefFiled Appellant's Reply Brief. (SC)21-08151




03/22/2021Case Status UpdateBriefing Completed/To Screening. (SC)


06/14/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC)21-16940




09/23/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Cadish/Pickering/Herndon. Author: Cadish, J. Majority: Cadish/Pickering/Herndon. 137 Nev. Adv. Opn. No. 56. NNP21-EC/KP/DH. (SC).21-27501




10/18/2021RemittiturIssued Remittitur. (SC).21-29847




10/18/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


11/04/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 20, 2021. (SC)21-29847





Combined Case View